Citation Nr: 0803148	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-29 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for a right wrist 
disability, to include residuals of a fracture.  

2.	Entitlement to an initial rating in excess of 20 percent 
for service connected herniated nucleus pulposus (HNP), 
lumbar spine.

3.	Entitlement to an initial rating in excess of 10 percent 
for sciatica of the right lower extremity, as secondary to 
service connected HNP, lumbar spine.

4.	Entitlement to an increased (compensable) rating for 
service connected status post-fracture of the (dominant) 
right olecranon (elbow).  

5.	Entitlement to an initial rating in excess of 10 percent 
for service connected residuals, left ankle sprain.

6.	Entitlement to an initial rating in excess of 10 percent 
for service connected patellofemoral syndrome, right knee.

7.	Entitlement to an initial rating in excess of 10 percent 
for service connected patellofemoral syndrome, left knee.



REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1986 
and from May 1988 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from multiple decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska.  In June 
2004, the RO, in relevant part, granted service connection 
for: (1) herniated nucleus pulposus (HNP) with sciatica, 
lumbar spine, evaluating it at 10 percent; (2) left ankle 
sprain, evaluating it at zero percent; and (3) patellofemoral 
syndrome, right and left knees, evaluated at zero percent.  
The RO assigned effective dates of August 1, 2004, the first 
day following the veteran's final discharge from service.  At 
this time, the RO also denied service connection for carpel 
tunnel syndrome, right wrist as well as an increased 
(compensable) rating for service connected status post-
fracture, right olecranon.  The RO issued a notice of the 
decision in June 2004.

Thereafter, in September 2004 the RO issued another decision 
and notice of decision, which confirmed the preliminary June 
2004 decision, and the veteran timely filed a Notice of 
Disagreement (NOD) as to, in relevant part, the 10 percent 
rating for the lumbar spine disability; the zero percent 
ratings for the right elbow, left ankle and bilateral knee 
disorders; and the denial of service connection for right 
wrist carpel tunnel syndrome and a right ankle sprain.  
Subsequently, in July 2005 the RO provided a Statement of the 
Case (SOC), which continued the 10 percent evaluation for the 
lumbar spine disability as well as the zero percent ratings 
for the status post fracture right olecranon, left ankle 
sprain and bilateral knee disabilities, and continued the 
denials of service connection for carpel tunnel syndrome, and 
right wrist.  Thereafter, in September 2005, the veteran 
timely filed a substantive appeal as to the 10 percent 
evaluation of the lumbar spine disorder; zero percent rating 
for the right olecranon disability; zero percent rating for 
left ankle sprain; zero percent ratings for bilateral knee 
disabilities; and denial of service connection for carpel 
tunnel syndrome, right wrist.  

In November 2006, the RO supplied another decision, which 
granted a 20 percent rating for the lumbar spine disorder; 
awarded a separate 10 percent rating for chronic sciatic 
radiculopathy, right lower extremity; granted separate 10 
percent rating for bilateral knee disabilities; and a 10 
percent rating for the left ankle sprain.  It assigned 
effective dates of August 1, 2004.  Also in November 2006 the 
RO provided a Supplemental Statement of the Case (SSOC), 
which, in relevant part, continued the zero percent rating 
for the right olecranon disorder as well as the denial of 
service connection for carpel tunnel syndrome, right wrist.  
The RO provided a notice of the decision in January 2007.    

The veteran requested a Board hearing on this matter, to 
include a videoconference hearing, and received notice of the 
date and location of said hearing.  The veteran, however, 
declined to show at the required time.  Not having received a 
request for postponement and pursuant to 38 C.F.R. § 
20.704(d), the Board will proceed with its adjudication of 
the appeal "as though the request for a hearing had been 
withdrawn."  38 C.F.R. § 20.704(d); accord Anderson v. 
Brown, 9 Vet. App. 542, 546-47 (1996) (discussing provisions 
of § 20.704(d)).     

The issue of entitlement to an extraschedular rating for the 
veteran's service-connected low back disability is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC for the purposes of referring the case for a 
determination on whether an extraschedular evaluation is 
warranted for the veteran's low back disability.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's service medical records (SMRs) indicate that 
he sustained right wrist trauma during his period of 
active duty; the evidence falls at least in equipoise as 
to whether he currently has residuals of that in-service 
injury.

3.	The veteran does not have favorable ankylosis of the 
entire thoracolumbar spine, and medical evidence of record 
reflects that he can forward flex to greater than 30 
degrees, even when factoring in DeLuca criteria of pain, 
fatigue, weakness on repetition, and the like; there is no 
medical evidence of exacerbations of intervertebral disc 
syndrome symptoms necessitating bedrest prescribed by a 
physician, nor does the medical evidence show additional 
neurological impairment (other than already separately 
rated sciatic radiculopathy of the right leg), including 
but not limited to bowel or bladder impairment, warranting 
a separate compensable rating. 

4.	The veteran's right lower extremity sciatic radiculopathy, 
secondary to his service connected low back disability, is 
manifested by no more than mild incomplete paralysis or 
functional impairment. 

5.	The veteran's dominant right elbow disability is not 
manifested by flexion limited to less than 110 degrees; he 
has exhibited normal supination and pronation; while there 
is a clinical impression of arthritis, this has not been 
confirmed by X-ray examination and the veteran refused to 
report for such radiographic examination scheduled by VA 
in conjunction with his increased rating claim; 
nevertheless, when considering implanted hardware, pain 
and weakness, the veteran has extension limited to 45 
degrees but no more than 45 degrees.   

6.	The veteran's left ankle disability is manifested by 
instability and no more than moderate limitation of motion 
even when factoring in DeLuca criteria such as pain and 
weakness.

7.	The veteran's right and left knee disabilities are 
manifested by no more than slight instability; there is 
full extension and flexion to 130 degrees with pain for 
each knee; there is no subluxation of either knee and 
while there is a clinical impression of arthritis of both 
knees, this has not been confirmed by X-ray examination 
and the veteran refused to report for such radiographic 
examination scheduled by VA in conjunction with his claim 
for higher initial ratings. 


CONCLUSIONS OF LAW

1.	Service connection for a right wrist disability, to 
include residuals of a fracture, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007). 

2.	The criteria for an initial or staged rating in excess of 
20 percent for service connected HNP of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243 (2007).  

3.	The criteria for an initial or staged rating in excess of 
10 percent for sciatica of the right lower extremity, as 
secondary to service connected HNP, lumbar spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 
(2007). 

4.	The criteria for a 10 percent rating for service connected 
residuals of a fracture of the right (dominant) olecranon, 
but no more than 10 percent, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 
5207, 5208, 5209, 5213 (2007).    

5.	The criteria for an initial or staged rating in excess of 
10 percent for service connected residuals, left ankle 
sprain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.655(b), 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2007).    
6.	The criteria for an initial or staged rating in excess of 
10 percent for service connected patellofemoral syndrome, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.655(b), 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2007); 
VAOPGCPREC 9-04.  

7.	The criteria for an initial or staged rating in excess of 
10 percent for service connected patellofemoral syndrome, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.655(b), 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2007); 
VAOPGCPREC 9-04.     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
carpal tunnel syndrome, right wrist, is warranted, and 
therefore, a further discussion of the VCAA duties as to this 
issue is unnecessary at this time.  With respect to VCAA 
notice in relation to the veteran's increased or initial 
higher rating claims, the Board addresses this below. 

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his increased rating claims, namely, proof that his 
service connected disabilities had increase din severity.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  It also 
specifically asked the veteran to inform VA with any other 
supporting evidence or information.  The Board thus finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in the April 2004 
letter, and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in subsequent March 2006 correspondences.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2004, September 2004 and November 2006 RO decisions that are 
the subject of this appeal in its April 2004 and March 2003 
letters.  Accordingly, the RO provided proper VCAA notice at 
the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive April 2004 and August 2006 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding the claims for higher ratings for back, right leg, 
right elbow, bilateral knee, and left ankle disabilities.  
(As noted above, the sole claim for service connection is 
granted.)  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.



II. Service Connection

a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
A February 1982 Report of Medical Examination for Induction 
does not note any right wrist abnormalities, and his 
accompanying Report of Medical History, the veteran did not 
report having any problems with the right wrist.  March 1988 
and November 1988 Reports of Medical Examination also contain 
normal clinical evaluations of the upper extremities. 

March 1986 SMRs indicate that the veteran had incurred a 
trauma to the left wrist.  

A December 1988 SMR notes that the veteran had been kicked in 
the right hand, which resulted in a carpal nauicular 
fracture.  At this time the veteran had mild edema, but was 
neurologically intact.  

A March 1990 Report of Medical Examination contains a normal 
clinical evaluation of the upper extremities.        

An April 1998 Report of Medical Examination (Periodic) 
contains a normal clinical evaluation of the veteran's upper 
extremities.  He made no indication of a right wrist malady 
in the companion Report of Medical History, although a 
previous fracture of the left wrist was noted.    

An X-ray taken in August 1998 reveals no radiographic 
abnormality in the right wrist, to include fracture, 
dislocation or other significant bony articular or soft 
tissue irregularity.  The examiner also noted, however, that 
navidular fractures are often occult, and recommended a 
repeat X-ray in 10-14 days, if clinically indicated.  

An April 2002 SMR discloses that the veteran complained of 
numbness in the right wrist since February 2002. 

A July 2002 SMR conveys that the veteran had an abnormal 
right median palmar CNAP due to mildly prolonged latency and 
thus received a diagnosis of mild right carpel tunnel 
syndrome (CTS).  The examiner recommended that the veteran 
wear a wrist brace as much as possible and to follow up in 
three months for repeat testing to determined if his CTS 
symptoms had persisted or worsened.  

In his March 2004 Report of Medical Examination for 
Discharge, the veteran received an abnormal clinical 
evaluation of the upper extremities.  The examiner noted that 
the veteran had right wrist crepitus, which was tender to 
palpation (TTP) at the triangular fibrocartilage complex 
(TFCC).  In the Summary of Defects and Diagnoses portion of 
this report, the examiner conveyed that the veteran had 
"TFCC tear [right] wrist, CTS."  

In the veteran's accompanying March 2004 Report of Medical 
History for Discharge he noted that he had experienced 
painful shoulder, elbow or wrist with numbness or tingling.  
Specifically, he indicated that he had broken his right 
wrist.          

In April 2004, the veteran underwent a VA examination, 
wherein the clinician assessed his right wrist.  The examiner 
noted that the veteran had complained of pain in  the right 
wrist in 1998, and X-rays taken at that time reportedly 
showed a fracture, although other records did not note such 
an injury.  The veteran received treatment for the right 
wrist in the form of a splint, and pain persisted.  The 
examiner also noted that the veteran had received a diagnosis 
of right carpel tunnel syndrome in 2000.  The veteran 
continued to wear a splint during daily activity, and he 
reported having mild tingling over the whole dorsum of the 
right hand.  He had no limitation of motion or movement of 
this wrist, however, and Tinel's and Phalen's tests were 
negative.  The examiner diagnosed the veteran with status 
post, right wrist fracture, quiescent state.     

In his September 2005 substantive appeal, the veteran stated 
that his right wrist continued to be painful during writing 
and typing, which also often coincided with his elbow pain.  
He reported having tingling in the small and ring finger as 
well as the palm.  Immobilizing the hand stopped the pain.     

c. Discussion
The Board determines that the evidence falls at least in 
relative equipoise with respect to the veteran's claim for 
service connection claim for a right wrist disability, in 
which case the veteran receives the benefit of the doubt in 
his favor.  Specifically, the Board notes that the veteran 
incurred a right wrist injury during his period of active 
service, and that, in fact, he received a diagnosis of carpal 
tunnel syndrome during such service in July 2002.  In 
addition, this disorder apparently had not become resolved 
upon his service discharge as reflected in his March 2004 
Report of Medical Examination for Discharge, which contains 
an abnormal clinical evaluation of the veteran's upper 
extremities, to include a diagnosis of right wrist carpal 
tunnel syndrome and an old fracture of the right wrist.  

With this evidence in mind, the Board comments that the only 
remaining issue appears to consist of whether the veteran 
currently continues to have residuals of a right wrist 
injury.  In this regard, the Board determines that the 
evidence falls at least in relative equipoise, in which case 
the veteran receives the benefit of the doubt.  The most 
recent pertinent medical evidence of record, namely, the 
April 2004 VA medical examination report, does not contain a 
current diagnosis of carpal tunnel syndrome, the VA physician 
performed testing specifically designed to detect such a 
disorder, namely, Phalen's maneuver, which yielded negative 
results.  See Dorland's Illustrated Medical Dictionary 1094 
(30th ed. 2003) (defining "Phalen's maneuver" as a test 
"for detection of carpal tunnel syndrome").  However, the 
veteran has continued to complain of symptoms such as 
numbness, pain and tingling of the right wrist and hand, 
which are consistent with manifestations of carpal tunnel 
syndrome, and are a continuation of symptoms he exhibited 
over at least two years, between 2002 and 2004, during his 
active service.  See Dorland's Illustrated Medical Dictionary 
1812 (30th ed. 2003) (defining carpal tunnel syndrome as "a 
complex of symptoms resulting from compression of the median 
nerve in the carpal tunnel, with pain and burning or tingling 
paresthesias in the fingers and hand, sometimes extending to 
the elbow").  And it is apparent that, based upon X-ray 
evidence of an old fracture, that he did sustain such a 
fracture while on active duty.  Accordingly, the Board finds 
that the negative results of the April 2004 VA examination 
coupled with the veteran's competent report of continuous 
symptomatology consistent with residuals of an in-service 
right wrist fracture renders the evidence of record in 
relative equipoise, and therefore, the claim is granted.       


III. Initial Higher Ratings & Increased Ratings 

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

Lumbar Spine 
With respect to disabilities of the lumbar spine, at the time 
the veteran filed his claims in 2004, the following relevant 
provisions relating to musculoskeletal disabilities were in 
effect: According to 38 C.F.R. § 4.71a, a veteran, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, will receive a 20 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 52429.  

A veteran will garner a 40 percent rating when he exhibits 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  The next 
higher rating of 50 percent will be awarded when a veteran 
displays unfavorable ankylosis of the entire thoracolumbar 
spine, and a veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).    

With respect to intervertebral disc syndrome (IDS), 
Diagnostic Code 5243 directs that VA should evaluate this 
disorder under either the General Rating Formula for Diseases 
and Injuries of the Spine, outlined above, or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  A veteran 
with IDS who has incapacitating episodes for at least two 
weeks but less than four weeks during the past year will 
receive a 20 percent rating, whereas he will generate a 40 
percent evaluation with IDS accompanied by incapacitating 
episodes totaling at least four weeks, but less than six 
weeks during the past year.  A veteran who has IDS and 
incapacitating episodes for at least six weeks during the 
past year will garner a maximum 60 percent rating under this 
Formula.  The regulations define "incapacitating episode" 
as s period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).     

The Board also comments that, in addition to a rating for 
orthopedic impairment (here limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should be 
compensated for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994). 

In this regard, according to 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating, while moderate or moderately 
severe incomplete paralysis justifies higher ratings of 20 
percent or 40 percent respectively.  Severe incomplete 
paralysis of this nerve, manifested by marked muscular 
atrophy entitles a veteran to 60 percent.   

Elbow
38 C.F.R. § 4.71a, Diagnostic Code 5206, which addresses 
limitation of flexion of the forearm, permits a 10 percent 
evaluation (major or minor arm) for flexion limited to 100 
degrees, while Diagnostic Code 5207 allows a 10 percent 
rating for forearm extension (major or minor arm) limited to 
45 degrees or more.  A veteran will garner a 20 percent 
evaluation (for the major or minor arm) if he exhibits 
forearm flexion limited to 100 degrees and extension limited 
to 45 degrees.   

According to 38 C.F.R. § 4.71a, Diagnostic Code 5209, a joint 
fracture of the elbow, with marked cubitus varus or cubitus 
valgus deformity, or with ununited fracture of head of radius 
will warrant a 20 percent evaluation for the major or minor 
arm, while other impairment of the Flail joint of the elbow 
will generate a 60 percent rating for the major arm and 50 
percent for the minor arm.  

Additionally, under Diagnostic Code 5213, impairment of 
supination or pronation manifested by limitation of 
supination to 30 degrees or less yields a 10 percent 
evaluation for the major or minor arm.

Ankle 
As for ankle disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
5271 provides for a 10 percent rating for "moderate" 
limitation of motion, and a maximum 30 percent evaluation for 
"marked" limitation of motion.  

Knees
Diagnostic Code 5256, which governs ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, while a veteran will garner a 40 percent rating with 
flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When a veteran has flexion between 20 
degrees and 45 degrees, he will generate a 50 percent rating 
and knee ankylosis that is extremely unfavorable, with 
flexion at an angle of 45 degrees or more warrants a maximum 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.

DeLuca Factors
For the disabilities at issue, the Board will also consider 
whether this case presents other evidence that would support 
a higher rating on the basis of functional limitation due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the 
musculoskeletal system is primarily the inability, due to 
damage . .  in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements"), 4.45, 4.59 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

Fenderson Appeals & Francisco Claims
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal) and where a veteran files a claim for an 
increased rating (a Francisco claim).  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  In the former case, the veteran seeks appellate 
review of the RO's initial disability rating because of his 
dissatisfaction with it; in the latter case, the veteran 
files a new claim, asking the RO to increase the disability 
rating because his disability has worsened since the prior 
rating.  See id.; see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Thus, in the latter case, the 
veteran seeks a new, increased disability rating due to an 
alleged change in his condition, while in a Fenderson appeal, 
the veteran objects to the initial disability rating granted 
by the RO as being too low.  In either circumstance, the 
Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, -- Vet. App.--. 2007 WL 4098218, 
*3 (holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).     

Additionally, as with service connection claims, a veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
b. Factual Background
In April 2004 the veteran underwent a VA examination.  In 
terms of the veteran's lumbar spine disability, the examiner 
noted that the veteran complained of weekly pain at a level 
of 4, which lasted for hours.  This pain radiated from the 
left buttocks along the lateral aspect of the leg to the 
lateral aspect of the left ankle.  The veteran apparently 
self-regulated his activities to prevent flare-ups.  He had 
no loss of bowel or bladder control, and he had been placed 
on bed restriction on two occasions for three days each in 
June 2003 and September 2003.  A physical examination 
disclosed flexion of the thoracolumbar spine to 70 degrees, 
and normal extension, lateral rotation and lateral flexion.  
He had no sciatic tenderness at this time, and his sitting 
straight leg raises (SLRs) were negative.  X-rays revealed no 
subluxation and vertebral body heights as well as disc spaces 
appeared well-maintained.  Based on these data, the clinician 
diagnosed the veteran with HNP at the L4-L5 and L5-S1 with 
intermittent left sciatica and painful motion.     

In terms of his right elbow disorder, the examiner noted that 
the veteran was right-handed.  At this time, the veteran 
could not extend his right forearm fully, secondary to 
physical limitation, but the veteran denied pain, except when 
lifting heavy objects.  He did not experience paresthesias at 
this time, and his right elbow disability did not restrict 
his daily activities.  A physical examination revealed that 
the veteran could extend to 170 degrees, with flexion, 
pronation and supination all falling within normal range.  
The clinician diagnosed the veteran with "[status post] S/P 
right elbow fracture and [open reduction, internal fixation] 
ORIF, with painful and limited motion."  

X-rays of the right elbow taken at this time revealed 
multiple K-wires and figure-of-eight type wiring traversing 
the olecranon process of the proximal right ulna.  No 
loosening or hardware was present, and there was no anterior 
or posterior joint effusion.  Alignment appeared normal.     

In terms of his left ankle, the veteran reported having 
weakness in the right ankle more than left, and that he had 
occasional pain at a level of three when walking, which 
lasted for a day and occurred about once weekly, involving 
the right ankle only.  A physical examination of the 
veteran's ankles revealed full range of motion and normal 
strength without laxity, effusion, erythema or joint heat.  
X-rays of the ankles were negative for an acute process, and 
the left ankle exhibited no fracture, subluxation or joint 
effusion.  The left ankle mortise also appeared intact.  
Based on these data, the clinician diagnosed the veteran with 
bilateral ankle strains, with intermittent painful motion of 
the right ankle only.    

As for his bilateral knees, the veteran indicated at this 
time that both knees "popped" frequently and that stair 
climbing aggravated pain.  Pain, at a level of four, occurred 
once to twice weekly, and lasted several hours.  The April 
2004 physical examination of the veteran's knees disclosed 
tenderness on manipulation of the patellae bilaterally, but 
no effusion, erythema or joint heat.  He had full strength, 
no laxity, and an otherwise normal examination.  The VA 
examiner diagnosed the veteran with bilateral patellofemoral 
syndrome. 

September 2004, October 2004 and November 2004 private 
medical records indicate that the veteran, who had complained 
of back pain and left leg pain, underwent a back laminectomy 
at the L4-L5, left.    

In his September 2005 substantive appeal, the veteran 
described that he could not stand up straight and that he had 
back pain with routine movements.  He noted that he could not 
extend his right elbow to "locked" position, and that such 
extension caused pain.  Throwing objects, such as a baseball, 
into the right hand also caused pain, as did extended use of 
this arm.  As for his left ankle, the veteran conveyed that 
it was weak, and prone to rolling over, which caused 
additional left ankle sprains.  He reportedly favored the 
left ankle when running or jumping, and he could walk only 1/2 
mile before the left ankle became painful, with cracking and 
popping.  The veteran stated that his ankle felt unstable.  
Finally, with respect to his bilateral knee disabilities, the 
veteran reported that his knees had given out, causing a loss 
of balance.  He could not stand on one leg and flex without 
pain, nor could he run any distance without great pain in the 
knee joints.  The veteran indicated that his knees had 
worsened over the years, and that the April 2004 VA 
examination had not included X-rays of the knees.        

In August 2006 the veteran submitted to a VA examination of 
the lumbar spine, right elbow, left ankle and bilateral 
knees.  With respect to the veteran's low back disability, 
the veteran indicated that he had lower back pain with 
radiation into the bilateral lower extremities, with 
continuous pain of 3/10.  To alleviate these symptoms the 
veteran rested, stretched and used anti-inflammatories.  His 
reported flare-ups, which occurred three to four times 
yearly, increased pain to a 6/10 and lasted one to two days 
at a time.  Exertional-type activities with repetitive motion 
and lifting produce such flares, and the veteran had missed 
work (approximately six to eight days yearly) because of 
these episodes.  Although the veteran generally walked 
unaided, he used a cane during flare-ups.  He could walk one 
to two miles or up to 45 minutes.  The examiner noted that 
the veteran was unsteady, although he reportedly had not 
fallen, and that the veteran could not repetitively bend at 
the waist or lift greater than 20 pounds.  

A physical examination of the back revealed a well-healed 
surgical scar, with preserved lordosis.  The veteran had a 
straight, stiff posture, and he exhibited a slow, guarded 
gait.  He had a range of motion limited by pain evidenced by 
facial grimace, and he could forward flex to 90 degrees, 
extend to 25 degrees, laterally flex bilaterally to 30 
degrees, and laterally rotate bilaterally to 30 degrees.  The 
veteran exhibited pain on motion from 70 degrees to 90 
degrees, and with greater than five repetitions, he lost 50 
degrees range of motion due to muscle spasms, weakness, and 
tenderness.  The examiner determined that intervertebral disc 
syndrome had no application.  Based on these data, the 
examiner diagnosed the veteran with status post-diskectomy 
with foraminectomy and postoperative painful range of motion 
as well as chronic sciatica of the right lower extremity 
consisting of radicular pain.         

As for his right elbow disability, the examiner noted that 
the veteran had fractured this elbow and received surgical 
treatment with hardware placement and cast.  The veteran 
reported that his post-operative course had been 
unremarkable, with good results and good healing.  On a daily 
basis, the veteran indicated that he had pain on a scale of 1 
to 2, with the sensation of weakness with lifting.  He also 
mentioned that he has once to twice-daily flares, which 
increase his pain level to a 5/10 and last only a few second 
at a time with complete and immediate resolution.  During 
such flares, however, the veteran reported that he could not 
complete an activity until the flare passes.  The veteran 
indicated that he had morning stiffness but no other 
symptoms, and he used anti-inflammatories, primarily over-
the-counter.  He did not use crutches, braces or other 
assistive devices, and he reported no incidents or 
subluxation or dislocation.  The veteran had no systemic 
inflammatory arthritis or constitutional symptoms, and the 
general impact consisted of requiring the veteran to avoid 
repetitive motion or lifting greater than 20 pounds due to 
weakness.  The clinician noted that the veteran was right-
hand dominant and that the veteran denied having any pain 
symptoms related to the hardware implant in his right elbow.       

A physical examination of the right elbow revealed a well-
healed surgical scar over the right elbow, and no obvious 
painful ranges of motion at the elbow.  The veteran exhibited 
mild tenderness to palpation, and on repetitive motion, the 
veteran displayed facial grimace with guarding on five 
repetitions.  The veteran could supinate and pronate the 
right forearm at 85 degrees and 80 degrees respectively, and 
he exhibited elbow flexion (passive and active) at 140 
degrees.  Based on these data, the examiner diagnosed the 
veteran with status post-fracture, right elbow, with open 
reduction and internal fixation and without chronic 
residuals.  The examiner also offered his assessment that the 
veteran had clinical presentation of early arthritis of the 
right elbow with crepitus on range of motion, but this report 
indicates that the veteran did not appear for scheduled X-ray 
studies.         

Turning to the assessment of the veteran's left ankle 
disability, the August 2006 VA examiner reported the 
veteran's account that his left ankle injury had healed well, 
but that he had residual joint weakness.  The veteran denied 
having any daily pain or flare-ups, but admitted to profound 
weakness with any weight bearing.  He also reiterated that he 
had some instability with rolling of the left ankle six times 
yearly manifested by momentary pain that dissipates in less 
than 30 seconds.  The veteran used no assistive devices, and 
he reported no episodes of dislocation or subluxation.  The 
clinician detected no signs of inflammatory arthritis, and 
the veteran stated that the primary impact of this disorder 
on his life consisted of an inability to engage in athletics, 
ambulate rough surfaces or stairs without an increase in 
pain, and the tendency to roll his ankle.  

A physical examination of the left ankle revealed crepitus 
throughout range of motion, and the veteran demonstrated a 
painful response to palpation of the joint, but this could 
not be reproduced on a consistent basis.  The veteran 
exhibited a slow gait with guarding to prevent the ankle 
rolling.  Ankylosing was not apparent, and the veteran had no 
unusual shoe wear.  He demonstrated 20 degrees dorsiflexion 
and 45 degrees plantar flexion, with no varus or valgus 
anfulation of the os calcis in relation to the long axis of 
the tibia and fibia.  The examiner detected additional 
limitation of joint function with repetitive motion, and pain 
increased with greater than five repetitions, although there 
was no noted fatigue, weakness, lack of endurance or 
incoordination.  The veteran displayed no loss in degrees of 
range of motion as a result of repetitive motion.  He 
diagnosed the veteran with severe chronic instability of the 
left ankle.      

Finally, with respect to the veteran's bilateral knee 
disabilities, the veteran described having pain rated at a 
2/10 to a 3/10 daily with joint stiffness, primarily at the 
end of the workday, but he denied having other symptoms.  The 
veteran currently used anti-inflammatories and stretching to 
relieve his pain symptoms, and he described having flares two 
to three times daily, lasting about 20 to 30 minutes and 
causing pain of 4/10.  He noted that during such flare-ups he 
could not perform any duties or activities at home or work 
that would require standing or ambulating.  The veteran used 
no assistive devices, such as crutches or canes, and he had 
no episodes of dislocation or recurrent subluxation.  There 
were no signs of inflammatory arthritis or constitutional 
symptoms of the same, and the veteran noted that he could not 
ambulate more than one to two flights of stairs.  Ambulation 
upon rough surfaces caused flares within five to ten minutes. 

A physical examination of the knees revealed that the veteran 
experienced pain in flexion at 130 degrees, as evidenced by 
facial grimace and guarding.  The veteran could acquire full 
extension of the knees.  He had a slow, guarded gait, but the 
clinician detected no ankylosing for the knees.  Collateral 
ligaments and cruciate ligaments were intact and stable, and 
McMurray's testing yielded negative results.  The veteran 
could perform greater than 10 repetitions at the knees while 
non-weight bearing, although he did demonstrate an increase 
in pain and tenderness to palpation.  Otherwise, the joints 
appeared functional with good range of motion from zero 
degrees to 130 degrees.  The veteran had no swelling, 
effusion or redness on repetitive motion, although he 
ambulated with a guarded limp, which reflected an increase in 
pain with 10 repetitions.  He did not lose any range of 
motion, however, and based on these data, the clinician 
diagnosed the veteran with bilateral patellofemoral syndrome 
with clinical presentation of osteoarthritis.        

c. Discussion
The Board determines that the evidence preponderates against 
the veteran's initial higher rating claim for his low back 
disorder.  The medical evidence of record, namely the April 
2004 and August 2006 VA medical examination reports, as well 
as the 2004 private medical records, do not reflect that the 
veteran has forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, as would be required for the next 
higher evaluation of 40 percent under Diagnostic Code 5237.  
Even when considering the DeLuca factors, such as painful 
motion or weakness on repetitive motion, which the veteran 
clearly exhibited in April 2004 and August 2006, such 
impairment limited his forward flexion only to 70 degrees in 
2004 and only to 40 degrees in 2006 (i.e., his 2006 forward 
flexion of 90 degrees was limited on repetitive motion by 50 
degrees).  Such limitations, while existent, fall above the 
30 degrees or less limit imposed for the next higher rating 
of 40 percent for this disorder under this Code.  Nor does 
the medical evidence reflect that the veteran has experienced 
incapacitating episodes of at least four weeks in the past 
year, as would be necessary for a 40 percent rating under 
Diagnostic Code 5243 governing IDS; at most, as reflected in 
the April 2004 VA medical examination report, the veteran 
underwent bed rest twice in 2003 for a period of three days 
each time.  In the absence of such evidence, the claim must 
be denied.  

The Board determines that the evidence also preponderates 
against an initial higher rating in excess of 10 percent for 
the veteran's sciatic radiculopathy in light of his report of 
continual lower extremity pain rated at only a 3/10 as well 
as his ability to walk for up to two miles or 45 minutes at a 
time despite this daily pain.  Additionally, while the 
veteran's sciatic radiculopathy stems from a musculoskeletal 
disability of the low back, in and of itself, the sciatica is 
not a "musculoskeletal" disorder, but constitutes a 
neurological disorder.  Therefore, although the veteran 
reportedly has experienced "flare-ups" of sciatica, 
manifested by increased pain, elevation to the next highest 
disability rating under 38 C.F.R. § 4.40 and based on DeLuca 
criteria is not appropriate given the non-musculoskeletal 
nature of this disorder.  See 38 C.F.R. §§ 4.10, 4.40.           

Turning next to the veteran's increased rating claim for his 
right elbow disorder, he has not demonstrated flexion limited 
to 100 degrees or less, as would be required for a 
compensable rating under Diagnostic Code 5206, nor has he 
demonstrated a limitation of supination to 30 degrees or 
less, as would be required for a 10 percent rating under 
Diagnostic Code 5213.  Instead, in both April 2004 and August 
2006, the veteran exhibited a completely normal range of 
supination and pronation, and further displayed either normal 
(in April 2004) or a near-normal flexion to 140 degrees (in 
August 2006) out of a possible 145 degrees representing fully 
normal range.  See 38 C.F.R. § 4.71a, Plate I (illustrating 
normal range of pronation and supination).  The veteran's 
recorded extension to 170 degrees in April 2004 further 
forecloses a compensable rating according to Diagnostic Code 
5207. 

The Board also notes that, while there is a clinical 
impression of arthritis of the elbow, this has not been 
confirmed by X-ray examination and the veteran refused to 
report for such radiographic examination scheduled by VA in 
conjunction with his claim for higher initial ratings.  
Arthritis must be confirmed by X-ray examination for VA 
compensation purposes.  

Notwithstanding the foregoing, it is clear that the veteran 
retains implanted hardware in his left elbow region and he 
has both pain and weakness with repetitive use, which, in the 
Board's judgment, equates to limitation of extension to 45 
degrees but no more than 45 degrees.  As for a higher rating, 
the Board has considered DeLuca factors in its assessment of 
the veteran's right elbow disorder, but nonetheless finds 
that elevation to an even higher rating in excess of 10 
percent is not warranted at this time in light of the 
veteran's admittedly quickly fleeting flares, and his 
otherwise full or near full range of motion.  Specifically, 
although the Board acknowledges that the veteran apparently 
had mild tenderness to palpation and grimaced with guarding 
on repetitive motion in August 2006, the Board finds it 
significant that he nonetheless was able to perform full 
supination and pronation at this time in addition to near 
full (minus five degrees limitation) flexion to 140 degrees.  
The Board further comments that while the April 2004 examiner 
diagnosed the veteran with a right elbow disorder "with 
painful and limited motion," this notation of pain and 
limited motion has been considered in granting the 10 percent 
rating.  It is pertinent to note the examiner's actual 
physical findings that the veteran could extend to 170 
degrees, that he could flex, pronate and supinate to fully 
normal range, and that the veteran "[d]enies pain, except 
when lifting heavy objects."  In this regard, and in light 
of the overall disability picture, the Board determines that 
a 10 percent rating, but no more than 10 percent rating for 
this disability is warranted with consideration of the DeLuca 
criteria.         

The Board further determines that the evidence weighs against 
the veteran's initial rating claim in excess of 10 percent 
for his service connected left ankle disability.  In 
particular, as reflected in the April 2004 VA examination 
report, the veteran exhibited completely normal range of 
motion of the left ankle, as well as full strength.  While 
the veteran clearly had pain on repetitive motion as of 
August 2006, the VA examiner expressly indicated that such 
pain did not cause any loss in degrees of range of motion on 
repetition.  Therefore, at the most and when considering such 
DeLuca criteria, the Board determines that the current 10 
percent evaluation, reflecting "moderate" limitation of 
motion of the ankle, suffices for the veteran's level of this 
disability.  The Board cannot conclude that he experiences 
"marked" limitation of motion, given the August 2006 
findings.  Accordingly, the claim is denied.  

As for the veteran's bilateral knee disabilities, the Board 
determines that the evidence weighs against initial ratings 
in excess of 10 percent for each knee.  In particular, the 
April 2004 VA examiner indicated that the veteran had full 
strength in both knees and an otherwise normal examination, 
although he did have pain at this time.  As of August 2006, 
the veteran displayed full extension, which weighs against a 
rating in excess of 10 percent for each knee under Diagnostic 
Code 5261, which requires extension limited to 15 degrees.  
His flexion to 130 degrees out of a possible 140 degrees also 
weighs against awarding the next higher rating of 20 percent 
under Diagnostic Code 5260, which necessitates flexion 
limited to 45 degrees or less.  There was no limitation of 
extension.  Thus, separate ratings under Diagnostic Code 5260 
and Diagnostic Code 5261 are not warranted under VAOPGCPREC 
9-04.  The veteran had no effusion of the joint during either 
examination, which preponderates against a higher rating by 
analogy under 38 C.F.R. § 4.20 and Diagnostic Code 5258 
requiring such effusion, and the evidence does not 
demonstrate that he has had more than slight recurrent 
subluxation or lateral instability.  

The Board also notes that, as with the right elbow, there is 
a clinical impression of arthritis of the knees, but this has 
not been confirmed by X-ray examination and the veteran 
refused to report for such radiographic examination scheduled 
by VA in conjunction with his claim for higher initial 
ratings.  As note above, arthritis must be confirmed by X-ray 
examination for VA compensation purposes.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5003.  Thus, VAOPGCPREC 23-97 and 
VAOPGCREC 9-98 pertaining to the potential for separate 
ratings for arthritis with painful or limitation of motion 
and instability are not applicable.  The Board must 
adjudicate these claims based upon the evidence that is of 
record.  38 C.F.R. § 3.655(b). 

When factoring in the DeLuca criteria of pain on repetition, 
the Board concludes that, at most, the veteran is not 
entitled to a rating in excess of 10 percent, given his near 
normal rages of motion even in the presence of pain.  
Accordingly, the claim is denied.           

The Board further comments that no additional, separate 
ratings are warranted for any surgical scars associated with 
these service connected disabilities, given the August 2006 
VA examiner's observation of well-healed surgical scars, and 
the lack of any reported or objective findings of tenderness 
of a scar or disfiguration.  

While the Board acknowledges the veteran's request that the 
Board remand the initial higher rating and increased rating 
issues for a new VA examination due to the fact that the 
April 2004 and August 2006 VA examiners apparently had not 
reviewed the claims file, the Board rejects this request.  
See Veteran's July 2007 Brief at  2, 4.  The Board finds that 
the both examinations were fully adequate to adjudicate the 
instant issues on appeal, as they contained range of motion 
studies as well as assessments of any pain or other symptoms 
accompanying such motion.  In these examination reports, the 
clinicians offered detailed reported histories as well as 
thorough, current evaluations and diagnoses of the veteran's 
disabilities.  

The Board also rejects the veteran's request that it remand 
the case to provide the veteran another opportunity to appear 
for X-ray testing so as to confirm a diagnosis of arthritis 
for any of the disabilities instantly on appeal.  Although 
the Board acknowledges the veteran's assertion, set forth in 
his July 2007 Brief, that "[i]t is not clear in the file 
that the [veteran] was even aware of the need to have x-rays 
completed," see Veteran's July 2007 Brief at 3, the Board 
finds that in fact the file does clearly indicate that the 
veteran failed to appear for said X-ray tests, despite having 
been instructed to do so.  In particular, the August 2006 VA 
examiner specifically noted in his examination report that 
"VET DID NOT GET XRAYS AS INSTRUCTED PER PROVIDER."  In the 
Board's view, this notation refutes the veteran's claim that 
it was unclear that VA had had ever advised him to obtain X-
rays.  See 38 C.F.R. § 3.655(a), (b) (providing that failure 
to appear for a VA examination without good cause must result 
in either the denial of the claim or adjudication on the 
basis of the evidence of record).  As the claims in question 
arose out of an original claim for service connection, and 
since the veteran has not established "good cause" for his 
failure to appear for the X-ray examination, the Board has 
rendered its decision on the basis of the evidence of record, 
and therefore, a remand in this regard is not appropriate.  
38 C.F.R. § 3.655(b).            

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" with respect to his right elbow, left ankle an 
bilateral knee disabilities, but does present such a picture 
with respect to the veteran's low back disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  As to the low back disability, there 
has been a showing by the veteran that this disability has 
caused a marked interference with employment.  In particular, 
as noted in the August 2006 VA examination report, the 
veteran has missed work, up to eight days per year, due to 
his low back flare-ups.  In the presence of such a factor, 
the criteria for submission for assignment of an 
extraschedular rating for his lumbar spine disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Board notes that no such 
evidence exists on the record with respect to his other 
service connected disabilities that would warrant 
extraschedular referral.  

The Remand portion of this decision addresses the action 
required of the RO in relation to referral for extraschedular 
consideration in relation to the low back disorder.  


ORDER

Service connection for residuals of a right wrist disability, 
to include residuals of a fracture, is granted.

An initial rating in excess of 20 percent for service 
connected HNP, lumbar spine, is denied.

An initial rating in excess of 10 percent for sciatica of the 
right lower extremity, secondary to service connected HNP, 
lumbar spine, is denied

A 10 percent rating for service connected status post-
fracture, right olecranon, but no more than 10 percent, is 
granted.  

An initial rating in excess of 10 percent for service 
connected residuals, left ankle sprain, is denied.

An initial rating in excess of 10 percent for service 
connected patellofemoral syndrome, right knee, is denied.

An initial rating in excess of 10 percent for service 
connected patellofemoral syndrome, left knee, is denied.


REMAND

The Board finds that additional development is warranted to 
address the extraschedular issue relating to the veteran's 
low back disability.  38 C.F.R. § 19.9.  As discussed above, 
the Board had determined that referral to proper officials 
for consideration of an extraschedular rating is warranted 
for the veteran's service connected low back disability.  
Prior to this referral, the AMC/RO must conduct any 
development deemed necessary, to include contacting the 
veteran to determine if he had any additional evidence that 
was relevant to the question of whether his low back disorder 
has caused marked interference with employment, to include 
records or a statement from a current or former employer.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for a 
low back disability under 38 C.F.R. § 
3.321(b)(1), to include informing him of 
the relevancy of any evidence from an 
employer or former employer relating to 
his claim of significant work impairment 
caused by his low back disability.  The 
veteran should further be requested to 
submit all evidence in his possession 
that pertains to this aspect of his 
claim.

2.  Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
veteran's service connected low back 
disorder.  38 C.F.R. § 3.321(b) (2007).  
If the veteran is not satisfied with the 
decision, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the AMC or RO.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


